Mr. Justice Waterman delivered the opinion oe the Court. The condition of the bond upon which this suit was brought, is, in part, as follows: “ Now, therefore, if said Ambrose J. Aurand shall duly prosecute his appeal with effect, and moreover pay the amount of the judgment, costs, interest and damages rendered and to be rendered against him, the said Ambrose J. Aurand, in case the said judgment shall be affirmed in said Supreme Court, then the above obligation to be void, otherwise to remain in full force and virtue.” The words “ judgment, costs, interest and damages rendered and to be rendered against him,” do not include a judgment thereafter rendered upon new evidence and consideration on a hearing de novo as to the subject of such judgment. The legal effect of the words above quoted, is that he shall pay the judgment already rendered against him, and such judgment as shall be rendered against him by the Supreme Court, in case the judgment appealed from shall be affirmed. Rothgerber et al. v. Wonderly, 66 Ill. 390. As to the unpaid installments for alimony, amounting to $120, and interest thereon, $3.50, the Circuit Court properly gave judgment. As to the $200 solicitors’ fees, not adjudged until after bond was given, the plaintiff was not entitled to judgment. The cause having been tried without a jury, the judgment of the Circuit Court is affirmed for $123.50, and reversed as to the residue. Appellant will recover costs in this court. Affirmed as to $123.50, and reversed as to residue.